         Case 1:17-cv-11011-GAO Document 307 Filed 04/09/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 ANDREW MOBUS,

        Plaintiff and Defendant-in-
        Counterclaim,

        v.                                           C.A. No. 1:17-cv-11011-GAO

 BARD COLLEGE,

        Defendant and Plaintiff-in-
        Counterclaim.


         DEFENDANT BARD COLLEGE’S PROPOSED ALTERNATIVE JURY
                           INSTRUCTIONS

       Defendant and Plaintiff-in-Counterclaim, Bard College (the “College”) and Plaintiff and

Defendant-in-Counterclaim, Andrew Mobus (“Mr. Mobus”) (the College and Mr. Mobus,

collectively, the “Parties”), have each submitted proposed jury instructions pursuant to Rule 51

of the Federal Rules of Civil Procedure. See ECF Nos. 239 and 264. As evidenced in those

proposed jury instructions, the Parties have diverging views on the appropriate instruction with

respect to Mr. Mobus’s Title IX claim under an erroneous outcome theory. In recognition of the

conflict between the Parties proposed jury instructions, the College submits for the Court’s

consideration the accompanying proposed alternative jury instructions for Plaintiff’s Title IX

claim, which are adopted from the jury instructions provided by the United States District Court

for the District of South Carolina, Florence Division, in Doe v. Coastal Carolina University, No.

4:18-cv-00268-SAL, with respect to the Title IX claim based on an erroneous outcome theory of

liability asserted by the plaintiff in that matter. See Id. at ECF No. 154 (Mar. 15, 2021),

Instruction Nos. 14 and 17.
         Case 1:17-cv-11011-GAO Document 307 Filed 04/09/21 Page 2 of 4




        The College submits these proposed alternative jury instructions without waiver of

argument that the proposed jury instructions previously submitted by the College on pages 11

through 21 of ECF No. 239 reflect the appropriate standard for a Title IX claim based on an

erroneous outcome theory of liability and should be adopted by the Court in issuing jury

instructions for this matter.

                                              BARD COLLEGE

                                              By its attorneys,

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts (BBO No. 550732)
                                                      sroberts@hrwlawyers.com
                                              Arielle B. Kristan (BBO No. 677048)
                                                      akristan@hrwlawyers.com
                                              HIRSCH ROBERTS WEINSTEIN LLP
                                              24 Federal Street, 12th Floor
                                              Boston, Massachusetts 02110
                                              (617) 348-4300
Dated: April 9, 2021


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on April 9, 2021.

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts
            Case 1:17-cv-11011-GAO Document 307 Filed 04/09/21 Page 3 of 4




                             Proposed Alternative Jury Instruction No. ___1
                                                    TITLE IX
           Mr. Mobus basis his lawsuit on Title IX of the Education Amendments of 1972. Title IX

prohibits colleges and universities from denying student access to educational benefits and

opportunities on the basis of the student’s gender. For Mr. Mobus to prevail against the College

under Title IX, he must demonstrate that the College engaged in intentional gender

discrimination against him. This means gender was either the sole reason or a motivating factor

for the disciplinary actions the College took against him.




1
    Doe v. Coastal Carolina University, No. 4:18-cv-00268-SAL (Mar. 15, 2021, ECF No. 154), at Instruction No. 14.
            Case 1:17-cv-11011-GAO Document 307 Filed 04/09/21 Page 4 of 4




                             Proposed Alternative Jury Instruction No. ___2
                   TITLE IX – PROHIBITION AGAINST SECOND-GUESSING
           When determining whether an educational institution committed a Title IX violation,

judges and juries should refrain from second-guessing the disciplinary decisions made by school

administrators. Title IX does not require federal courts to second-guess debatable administrative

decisions. That is because administrative decisions are generally best made by the educational

institution, and not a federal court. Neither this Court, nor the jury, is to decide whether the

College’s disciplinary decisions were right or wrong.




2
    Doe v. Coastal Carolina University, No. 4:18-cv-00268-SAL (Mar. 15, 2021, ECF No. 154), at Instruction No. 17.
